Citation Nr: 1019965	
Decision Date: 05/28/10    Archive Date: 06/09/10

DOCKET NO.  07-32 841	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to a compensable rating for residuals of 
Hodgkin's disease, status post chemotherapy, since May 1, 
2006.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel




INTRODUCTION

The Veteran served on active duty in the military from 
September 2004 to April 2005.  

This appeal to the Board of Veterans' Appeals (Board) is from 
a June 2006 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO).  That decision granted 
service connection for Hodgkin's disease, status post 
chemotherapy, and assigned an initial 100 percent rating 
retroactively effective from April 12, 2005, and a 0 percent 
(i.e., noncompensable) rating as of May 1, 2006.

As support for her claim for a compensable rating since May 
1, 2006, the Veteran testified at a hearing at the RO in 
December 2007 before a local Decision Review Officer (DRO).  
The Veteran also subsequently testified at another hearing at 
the RO in July 2009, this time before the undersigned 
Veterans Law Judge of the Board, also commonly referred to as 
a Travel Board hearing.

In October 2009, the Board remanded the claim to the RO via 
the Appeals Management Center (AMC) to obtain any additional 
relevant treatment records and to have the Veteran reexamined 
to reassess the severity of her disability, including 
especially in terms of whether there has been a recurrence of 
the Hodgkin's disease or associated residuals or 
complications.

After completing this additional development of the claim, 
the Remand and Rating Development Team at the RO in 
Huntington, West Virginia, issued a supplemental statement of 
the case (SSOC) in April 2010 continuing to deny a higher 
rating since the time indicated and recertified the appeal to 
the Board in May 2010.




FINDING OF FACT

Since May 1, 2006, there has been no recurrence of the 
Hodgkin's disease (instead, it is still in remission), and 
there are no residuals or complications.


CONCLUSION OF LAW

Since May 1, 2006, the criteria have not been met for a 
compensable rating for the Hodgkin's disease.  38 U.S.C.A. §§ 
1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.321, 4.1-
4.7, 4.117, Diagnostic Code 7709 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist a claimant in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. § 
3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

These VCAA notice requirements apply to all five elements of 
a service-connection claim:  (1) Veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  
Further, this notice must include information that a 
downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.  

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate, this timing error can be effectively 
"cured" by providing any necessary VCAA notice and then 
going back and readjudicating the claim - such as in a 
statement of the case (SOC) or supplemental SOC (SSOC), such 
that the intended purpose of the notice is not frustrated and 
the Veteran is given an opportunity to participate 
effectively in the adjudication of the claim.  See Mayfield 
v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield 
IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United 
States Supreme Court made clear that a reviewing court, in 
considering the rule of prejudicial error, is precluded from 
applying a mandatory presumption of prejudice rather than 
assessing whether, based on the facts of each case, the error 
was outcome determinative.  In Sanders, the Supreme Court 
rejected the lower Federal Circuit's framework (see Sanders 
v. Nicholson, 487 F. 3d 881, 889 (Fed. Cir. 2007)) 
that all VA notice errors are presumptively prejudicial, in 
part, because it was "complex, rigid, and mandatory."  Id., 
at 1704.  The Supreme Court rejected the Federal Circuit's 
analysis because it imposed an unreasonable evidentiary 
burden on VA to rebut the presumption and because it required 
VA to demonstrate why the error was harmless, rather than 
requiring the appellant - as the pleading party, to show the 
error was harmful.  Id., at 1705-06.  The Supreme Court 
stated that it had "warned against courts' determining 
whether an error is harmless through the use of mandatory 
presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the 
record."  Id., at 1704-05.  Thus, it is clear from the 
Supreme Court's analysis that, while the Veterans Court 
may conclude generally that a specific type of error is more 
likely to prejudice an appellant, the error must nonetheless 
be examined in the context of the facts of the particular 
case.  Id.

The Veterans Court initially held in Vazquez-Flores v. Peake, 
22 Vet. App. 37, 48 (2008), that prejudicial deficiencies in 
the timing or content of a VCAA notice can be cured by 
showing the essential fairness of the adjudication will not 
be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of 
what was necessary to substantiate his or her claim.") 
(citing Dalton v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); 
(2) that a reasonable person could be expected to understand 
from the notice what was needed; or (3) that a benefit could 
not have been awarded as a matter of law.  Sanders, 487 F. 3d 
at 889.  Additionally, consideration also should be given to 
"whether the post-adjudicatory notice and opportunity to 
develop the case that is provided during the extensive 
administrative appellate proceedings leading to the final 
Board decision and final Agency adjudication of the claim ... 
served to render any pre-adjudicatory section 5103(a) notice 
error non-prejudicial."  Vazquez-Flores, 22 Vet. App. at 
46.  See also Overton v. Nicholson, 20 Vet. App. 427, 435 
(2006) (finding the Board had erred by relying on various 
post-decisional documents for concluding adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, the 
Veterans Court nonetheless determined the evidence 
established the Veteran was afforded a meaningful opportunity 
to participate effectively in the adjudication of his claims, 
and therefore found the error harmless).

The Veterans Court further held in Vazquez-Flores v. Peake 
that, for an 
increased-compensation claim, 38 U.S.C. § 5103(a) requires, 
at a minimum, that VA notify the claimant that, to 
substantiate the claim, the medical or lay evidence must show 
a worsening or increase in severity of the disability and the 
effect that such worsening or increase has on the claimant's 
employment and daily life.

On appeal, however, in Vazquez-Flores v. Shinseki, 2009 WL 
2835434 (Fed.Cir.), the Federal Circuit vacated and remanded 
important aspects of the Veterans Court's holding in Vazquez-
Flores, as well as a related case, Schultz v. Peake, No. 03-
1235, 2008 WL 2129773, at 5 (Vet. App. Mar. 7, 2008).  
Significantly, the Federal Circuit concluded that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by the 
Veterans Court in Vazquez-Flores requires the VA to notify a 
Veteran of alternative diagnostic codes or potential "daily 
life" evidence, we vacate the judgments."  Vazquez, 2009 WL 
2835434, at 10.

In this case, a letter satisfying the notice requirements of 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in April 
2006.  The letter informed her of the evidence required to 
substantiate her claim and of her and VA's respective 
responsibilities in obtaining supporting evidence.  At the 
time, she was trying to establish her underlying entitlement 
to service connection for Hodgkin's disease, so the letter 
addressed her claim and the requirements for establishing it 
in that initial context.  And her claim for service 
connection subsequently was granted in the June 2006 RO 
decision at issue.  So the initial intended purpose of the 
VCAA notice has been served, inasmuch as the initially 
requested benefit (i.e., service connection) has been 
granted.  Thus, as the Veteran's claim for a higher initial 
rating for the Hodgkin's disease (that is, for a rating 
higher than the 0 percent she received as of May 1, 2006, 
upon termination of her temporary 100 percent rating) was 
appealed directly from the initial rating assigned following 
the granting of service connection, no further § 5103(a) 
notice is required concerning this downstream issue of 
whether she is entitled to a higher initial rating.  See 
Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  See also VAOPGCPREC 8-
2003, 69 Fed. Reg. 25180 (May 5, 2004).  Instead of issuing 
an additional VCAA notice letter in this situation concerning 
this downstream claim, the provisions of 38 U.S.C.A. § 
7105(d) require VA to send a SOC if the disagreement 
concerning the rating assigned is not resolved.  And the 
Veteran received this required SOC in September 2007, which 
cited the applicable statutes and regulations and discussed 
the reasons and bases for not assigning a rating higher than 
0 percent since May 1, 2006.



But irrespective of this, the April 2006 letter sent before 
adjudicating and granting her underlying claim for service 
connection complied with Dingess by also discussing the 
downstream disability rating and effective date elements of 
the claim.  So, in any event, she received this additional 
notice concerning this downstream disability rating element 
of her claim.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of her claim that is 
obtainable, and therefore appellate review may proceed 
without prejudicing her.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  As support for her claim, she submitted personal 
statements and testified at hearings.  The RO obtained her 
identified private treatment records and arranged for VA 
compensation examinations.  The record is inadequate and the 
need for a more contemporaneous examination occurs only when 
the evidence indicates the current rating may be incorrect.  
38 C.F.R. § 3.327(a) (2009).  Here, the reports of several 
pertinent VA compensation examinations are of record.  
Indeed, as mentioned, this is one of the reasons the Board 
remanded the claim in October 2009 - to have the Veteran 
reexamined to reassess the severity of her disability.  And 
she had this additional VA examination in February 2010.  The 
RO previously provided VA examinations in May 2006 and August 
2008.  So all of these evaluations were provided relatively 
recently, especially, again, the most recent examination in 
February 2010.  Consequently, another examination is not 
needed because there is sufficient evidence, already of 
record, to fairly decide this appeal insofar as assessing and 
reassessing the severity of the disability.  See Caffrey v. 
Brown, 6 Vet. App. 377 (1994); Olsen v. Principi, 3 Vet. App. 
480, 482 (1992); Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); and Allday v. Brown, 7 Vet. App. 517, 526 (1995).  
The Veteran has not referred to any additional evaluation or 
treatment from VA, the records of which also would need to be 
obtained and considered.  So the Board is satisfied that VA 
has provided all assistance required by the VCAA and may 
proceed with the adjudication of her appeal.  
38 U.S.C.A. § 5103A.



II.  Analysis-Entitlement to a Compensable Rating for 
Residuals of Hodgkin's Disease, Status Post Chemotherapy, 
Since May 1, 2006

The Veteran contends that she is still suffering from the 
side effects of past chemotherapy for her Hodgkin's disease.  
Further, she asserts that she has continued to undergo 
treatment for Hodgkin's disease every six months.  During her 
July 2009 Travel Board hearing, she testified that she still 
experiences fatigue and night sweats several times per week, 
and that she had noticed additional lymph nodes or lumps on 
her body since her chemotherapy.  See the transcript of her 
hearing testimony at page 3.  Further concerning this, 
although she also testified that she had recently lost her 
job, she clarified that it was on account of the economic 
slowdown of the business, not because of her Hodgkin's 
disease.  Id at 4.

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities (Rating 
Schedule).  Ratings are based on the average impairment of 
earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. 
§ 4.1.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in the Veteran's favor.  38 C.F.R. § 4.3.

Where, as here, entitlement to compensation already has been 
established, and an increase in the disability rating is at 
issue, the present level of disability is the primary 
concern.  Although a rating specialist is directed to review 
the recorded history of a disability to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  See Francisco v. Brown, 7 
Vet. App. 55 (1994).

But the Court also has explained that, in determining the 
present level of disability, it may be necessary to "stage" 
the rating if the factual findings show distinct time periods 
where the service-connected disability has exhibited symptoms 
that would warrant different ratings.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The relevant temporal focus for 
adjudicating an increased-rating claim is on the evidence 
concerning the state of the disability from one year before 
the claim was filed until VA makes a final decision on the 
claim.  See 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 
3.400(o)(2).  

Also, in Fenderson v.West, 12 Vet. App. 125-26 (1999), the 
Court similarly indicated that VA adjudicators must consider 
whether to "stage" the rating when the appeal concerns the 
rating initially assigned following the granting of 
service connection for the disability.

Here, as mentioned, in the June 2006 decision at issue the RO 
assigned an initial 100 percent rating that terminated as of 
May 1, 2006, at which time the Veteran's disability was rated 
instead at the 0 percent (i.e., noncompensable) level.  
And it is this latter period that she is contesting, when she 
received this lesser rating.

Under the applicable rating criteria, 38 C.F.R. § 4.117, 
Diagnostic Code 7709, a 100 percent rating is warranted for 
Hodgkin's disease when there is active disease or during a 
treatment phase.  A note to Diagnostic Code 7709 provides 
that the 100 percent rating shall continue beyond the 
cessation of any surgical, radiation, antineoplastic 
chemotherapy, or other therapeutic procedures.  If there has 
been no local recurrence or metastasis, the disorder shall be 
rated on the residuals.  38 C.F.R. § 4.117, DC 7709.

And, here, the past three VA compensation examinations in May 
2006, August 2008 and February 2010 fail to establish the 
Veteran's Hodgkin's disease is still either in an active 
disease phase or that she is in a treatment phase, 
despite her contentions to the contrary.



Regarding whether this disease has been in an active stage 
since May 1, 2006, the medical evidence clearly shows it has 
not been.  Indeed, the May 2006, August 2008 and February 
2010 VA examiners agreed there was no objective evidence of 
active disease.  These examiners instead provide specific 
evidence discounting this notion, concluding instead that the 
Hodgkin's disease is now in remission and shows no 
significant occupational effects or effects on 
activities of daily living.  See the reports of those May 
2006, August 2008 and February 2010 VA examinations.  
Computerized tomography (CT) scans during these VA 
examinations and by private doctors, alike, also show no 
evidence of any cardiopulmonary disease.  Further, there are 
no residuals to alternatively rate, as the examiners also 
noted there are no significant complications or residuals.  
Id.

As well, there is no competent and credible evidence 
establishing the Veteran is in a treatment phase for 
Hodgkin's disease.  It appears that her last chemotherapy 
ended in October 2005, without any further sessions shown.  
The Board realizes and accepts that she still has follow-up 
evaluations on what could be considered a regular or routine 
basis, but only to determine whether there has been a 
recurrence of the disease, which, as mentioned, by all 
accounts there has not.  Concerning this, Dr. K.S.'s 
statements and private treatment records confirm the Veteran 
is seen every six months for lab, X-rays and examination to 
monitor enlarged lymph nodes, enlargement of her spleen, and 
ovarian cysts.  But these records are insufficient to 
establish a sustained treatment phase for the Hodgkin's 
disease at anytime since the May 1, 2006 VA examination, 
especially absent any medical records actually indicating she 
is again undergoing a treatment phase for this disease and 
not just being actively monitored for any possible 
recurrence.  To emphasize, VA examiners have repeatedly found 
that her Hodgkin's disease is now in remission.  Indeed, 
medical findings indicate no significant residuals of 
thisdisease, without which, there is no demonstrated need for 
a sustained treatment phase as defined by the applicable VA 
regulation.



In addition to the medical evidence, the Board has considered 
the Veteran's lay assertions in support of her claim.  She is 
competent, as a lay person, to report on that as to which she 
has personal knowledge, such as experiencing night sweats, 
fatigue, and noticing small lumps on her body.  See Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  But it is another matter 
altogether for her to then attribute these symptoms to 
clinical manifestations of a complex disease entity like 
Hodgkin's disease.  Rather, this of necessity requires 
appropriate medical training and expertise, including insofar 
as assessing the severity of these symptoms 
(even if attributable to her Hodkin's disease) in relation to 
the applicable rating requirements.  Davidson v. Shinseki, 
581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 
Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 
C.F.R. § 3.159(a)(2).  That is to say, for her lay testimony 
concerning this to ultimately have probative value, it must 
be both competent and credible in light of the other evidence 
also of record, including the medical evidence mentioned 
indicating otherwise.  See Rucker v. Brown, 10 Vet. App. 67 
(1997) and Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted")).

Overall, then, there is no basis to conclude the Veteran 
meets the criteria for continuation of the higher 100 percent 
rating under DC 7709.  There also is no basis to "stage" 
her rating under Hart or Fenderson because her Hodgkin's 
disease has not been compensably disabling at any time since 
May 1, 2006.  Consequently, since the preponderance of the 
evidence is against her claim for the reasons and bases 
discussed, the benefit-of-the-doubt doctrine is inapplicable, 
and her claim must be denied.  See 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1991).



Extra-Schedular Consideration

There also is no evidence of exceptional or unusual 
circumstances to warrant referring this case for extra-
schedular consideration.  38 C.F.R. § 3.321(b)(1) (2009).  
See also Thun v. Peake, 22 Vet. App. 111 (2008).  The Board 
finds no evidence that the Veteran's Hodgkin's disease has 
markedly interfered with her employment, meaning above and 
beyond that contemplated by her initial 100 percent and now 0 
percent schedular ratings for this disability.  See 38 C.F.R. 
§ 4.1, indicating that, generally, the degrees of disability 
specified in the Rating Schedule are considered adequate to 
compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of 
the several grades of disability.  See, too, Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (reiterating that the 
disability rating, itself, is recognition that industrial 
capabilities are impaired).  As already alluded to, during 
her July 2009 Travel Board hearing she clarified that her 
then current unemployment had nothing to do with her 
Hodgkin's disease, but instead was simply due to an economic 
downturn in the profibility or viability of the company that 
she was working for.

Furthermore, there is no evidence of any other exceptional or 
unusual circumstances, such as frequent hospitalizations, 
suggesting the Veteran is not adequately compensated for this 
disability by the regular rating schedule.  Since May 1, 
2006, the effective date of her current 0 percent rating, her 
evaluation and treatment has been primarily-if not 
exclusively, on an outpatient basis, not as an inpatient, 
much less frequent inpatient.  See Bagwell v. Brown, 9 Vet. 
App. 237, 238-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995); and 
VAOPGCPREC 6-96 (August 16, 1996).




ORDER

The claim for a compensable rating for residuals of Hodgkin's 
disease, status post chemotherapy, since May 1, 2006, is 
denied.




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


